The following opinion was filed March 5, 1929:
Eschweiler, J.
Mr. Chief Justice Vinje taking no part in this appeal, and Mr. Justice Rosen'berry, Mr. Justice Doerfler, and Mr. Justice Stevens being of the opinion that the judgment should be affirmed, Mr. Justice Owen, Mr. Justice Crownhart, and the wrjter that it should be reversed and a new trial granted, it follows under the rule that,the judgment must be affirmed.
By the Court. — Judgment affirmed.
A motion for a rehearing was granted on April 30, 1929, and the cause was reargued on September 14, 1929.
The following opinion was filed October 8, 1929: